us*-/r
                               ELECTRONIC RECORD




COA#       11-13-00217-CR                        OFFENSE:        22.021


           Christopher Anthony Barski
STYLE:     v. The State of Texas                 COUNTY:         Tarrant

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    432nd District Court


DATE: 8/21/15                    Publish: NO     TC CASE #:      1326714R




                        IN THE COURT OF CRIMINAL APPEALS



         Christopher Anthony Barski v.
STYLE:   The State of Texas                           CCA#:      PD-1188-15

     APPELLA/stT^                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
     ~R&i/i$erL                                      JUDGE:
DATE:      llo if?tur                                SIGNED:                            PC:_
JUDGE:    &r Cu>t*^                                   PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD